Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the evidence of forcible compulsion was legally insufficient to support his conviction of two counts of sexual abuse in the first degree. Viewing the evidence at trial in the light most favorable to the People, we find that there was a valid line of reasoning and permissible inferences to lead a rational person to the conclusion reached by the jury (see, People v Thompson, 72 NY2d 410, 413, rearg denied 73 NY2d 870; see, e.g., People v O’Donnell, 138 AD2d 896, lv denied 72 NY2d 864; People v Gonzalez, 136 AD2d 735, lv denied 71 NY2d 896; People v Pepples, 135 AD2d 581, lv denied 71 NY2d 900; People v Gregory ZZ., 134 AD2d 814, 816-817, Iv denied 71 NY2d 905). We also conclude that the verdict was not against the weight of the credible evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have examined defendant’s remaining arguments and find them equally lacking merit. (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — sexual abuse, first degree.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.